Exhibit 10.1

LETTER OF AGREEMENT

By and Between

INNISBROOK LESSORS’ ADVISORY COMMITTEE

and

SALAMANDER INNISBROOK, LLC

The Innisbrook Lessors’ Advisory Committee and Salamander Innisbrook, LLC agree
on the following amendments to the Master Rental Pool Lease Agreement:

 

  1. Paragraph 2.1 first sentence to read “The terms and conditions of this
Agreement shall be binding upon the parties hereto for each calendar year for
the years 2002 through 2013.”

 

  2. Paragraph 1.6 “Carpet Care Reserve” last sentence to read “Said Carpet Care
Reserve shall be deposited in the Innisbrook Lessors’ Escrow Account and used
only for carpet cleaning and carpet deodorizing.”

In addition, we agree on the following amendments to the 2010 Annual Rental Pool
Lease Agreement:

 

  1. For 2010 only, to allow an additional 7 nights of Lessor Occupancy during
the defined In-Season for B-Status Lessors.

 

  2. For 2010 only, Paragraph B.4 of the Annual Rental Pool Lease Agreement,
“The Carpet Care Reserve shall be 1.5% of the amount of Occupancy Fees deposited
to the Lessor’s Escrow Account.

Dated at Innisbrook, Florida, this 10th day of September, 2009.

 

Innisbrook Lessors’ Advisory Committee     Salamander Innisbrook, LLC By  

LOGO [g20221ex10_1a.jpg]

    By  

LOGO [g20221ex10_1b.jpg]

  Ceril Shagnn       Chuck Pomerantz   Chairperson       Vice President and
Managing Director